LAW OFFICES JOHNSON & JONES A PROFESSIONAL CORPORATION JOHN B. JOHNSON, JR. 2 AMERICA CENTER W. THOMAS COFFMAN KENNETH E. DORNBLASER 15 WEST SIXTH STREET (1940-2007) RANDY R. SHORB TULSA, OKLAHOMA 74119-5416 E. ANDREW JOHNSON Retired Founders J. CHRISTOPHER DAVIS Telephone:(918) 584-6644 RICHARD D. JONES Fax:(918) 584-6645 C. ROBERT JONES JON D. CARTLEDGE www.johnson-jones.com LUKE A. BOMER Of Counsel RYAN J. FULDA PAUL KINGSOLVER TREVOR L. HUGHES January 8, 2010 Via Edgar and Fax 703-813-6982 H. Roger Schwall, Assistant Director Tracey L.
